DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt and entry of the response dated 12/22/2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 150-171 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-158, 160-164, 166-169 of copending Application No. 17/225,866 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘866 application recites the same compositions and methods (SEQ ID NO: 120 is identical across the applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 150-171 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-158, 160-164, 166-169 of copending Application No. 17/403,245 (reference application). Although the claims at issue are not identical, they are not the ‘866 application recites the same compositions and methods (SEQ ID NO: 120 is identical across the applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 150-171 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-158, 160-164, 166-169 of copending Application No. 17/403,245 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘866 application recites the same compositions and methods (SEQ ID NO: 120 is identical across the applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 150-166, 170, 171 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 165-172, 175-183, 186-190, 194-98 of copending Application No. 17/225,878 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘878 application recites the same compositions (SEQ ID NO: 120 is identical across the applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 150-171 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-156, 158-162, 164-167, 169-171, 174-175 of copending Application No. 17/308,568 (reference application). Although the claims at issue are not the ‘568 application recites the same compositions and methods (SEQ ID NO: 120 is identical across the applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 150-153, 157-166, 170, 171 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-162, 164-172, 175, 176 of copending Application No. 17/229,272 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘272 application recites the same compositions (SEQ ID NO: 120 is identical across the applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 150-153, 156-171 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-153, 155-161 of copending Application No. 17/308,572 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘572 application recites methods of using the instant compositions (SEQ ID NO: 120 is identical across the applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. Applicants ask that these rejections be held in abeyance, hence, the rejections stand.

Claim Rejections - 35 USC § 101
	The rejection of the claims as directed to natural phenomenon is withdrawn in light of amendment of the claims to require heterologous nucleic acid sequences, applicant’s remarks, and the definition of such nucleic acids in, e.g. ¶[0060] of the published application.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 150-171 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 2020/0299659, cited on IDS; having an effectively filed date of May 16, 2018) as evidenced by Pausch et al (Science, 2020).  This rejection is maintained for reasons made of record in the Office Action dated 9/30/2021 and for reasons set forth below.
Regarding the claim amendments, some have already been addressed in the previous Office Action (PAM sequence, guide RNA, target nucleic acid sequence).  Chang et al teach SEQ ID NO 327, which is identical to instant SEQ ID NO: 15, and thus comprises heterologous guide RNA components as instantly recited.  Chang et al teach that their system comprises a guide RNA comprising direct repeats and a spacer capable of hybridizing to a target sequence (¶’s [0006]-[0010]). Regarding claim 166, human cells are taught in ¶’s [0113], [0124].  Second guide RNAs are taught in ¶’s [0010], [0126]-[012. Regarding the amendment to claim 161, this is a functional limitation and is considered to be an inherent feature of the CRIPSR proteins taught by Chang et al for reasons of record (Pausch et al).  New claim 171 is taught in SEQ ID NO: 318 of Chang et al, as the sequence is considered to begin with MIK as this sequence is found at the beginning of the protein.  Base modifications of the guide RNA are taught in ¶’s [0129]-[0131].
Response to Arguments
Applicants essentially assert that Chang et al do not describe any PAM sequences recognized by the CRISPR enzymes.  Such is not convincing and such PAM limitations have been addressed above.

Claim Rejections - 35 USC § 103
The rejection of the claims as obvious is withdrawn as the claim(s) necessitating this rejection have been amended such that the limitations are found within Chang et al above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/            Primary Examiner, Art Unit 1633